 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAY JAN KORNFELD,                                No. 1:19-cv-00263-DAD-JLT (HC)
12                       Petitioner,
13            v.                                       ORDER DENYING PETITION FOR WRIT
                                                       OF HABEAS CORPUS AS HAVING BEEN
14    G. PUENTES,                                      RENDERED MOOT
15                       Respondent.
16

17           On February 25, 2019, petitioner Ray Jan Kornfeld filed a petition for writ of habeas

18   corpus in this court pursuant to 28 U.S.C. § 2241 and a motion for summary judgment seeking to

19   have his previously imposed federal sentence recalculated and to correct his award of good time

20   credits pursuant to the First Step Act of 2018 (the “Act”), S. 756, 115th Cong. (2018). (Doc. Nos.

21   1, 2.) On September 11, 2019, petitioner filed a notice of his release from the Bureau of Prisons

22   (“BOP”), indicating that he had been released from BOP custody on August 2, 2019. (Doc. No.

23   16.) On September 17, 2019, the undersigned issued an order directing petitioner to inform the

24   court whether his petition had been rendered moot by his release from BOP custody. (Doc. No.

25   17.) Specifically, petitioner was “directed to file supplemental briefing on whether he is seeking

26   to modify the terms of his supervised release pursuant to the Act and whether he may properly do

27   so by way of a § 2241 writ of habeas corpus.” (Id. at 2.)

28   /////
                                                       1
 1          On September 30, 2019, petitioner responded to the court’s September 17, 2019 order and

 2   “agree[d] that his challenge to the denial of custodial credits retroactively awarded by the First

 3   Step Act is moot to the extent that his petition sought release from prison custody given the fact

 4   that he was released on August 2, 2019.” (Doc. No. 20 at 1.) Accordingly, the court finds that

 5   the petition at issue has been rendered moot by petitioner’s release from BOP custody.1

 6          For the reasons set forth above,

 7          1.      The petition for writ of habeas corpus (Doc. No. 1) is denied as having been

 8                  rendered moot by petitioner’s release from BOP custody;

 9          2.      The assigned magistrate judge’s pending findings and recommendations (Doc. No.

10                  6) issued on March 1, 2019 are terminated and petitioner’s pending motion for

11                  summary judgment (Doc. No. 3) is denied as having been rendered moot by

12                  petitioner’s release from BOP custody; and

13          3.      The Clerk of the Court is directed to close this case.

14

15   IT IS SO ORDERED.

16       Dated:    October 1, 2019
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
     1
       Petitioner notes that he “reserves the right to later seek a reduction in his supervised release
     term based on his performance on supervision and the failure of the BOP to award him all the
27   good time custody credits he was entitled to under the First Step Act.” (Doc. No. 20 at 1.)
     However, as petitioner notes, “such a claim for relief will be pursued separately, if at all,” (id. at
28   2), and therefore has no affect on this order.
                                                          2
